     Case 1:20-cv-00110-NONE-HBK Document 44 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAMMI JENSEN, et. al.,                             Case No. 1:20-cv-00110-NONE-HBK
12                       Plaintiffs,                     ORDER GRANTING UNOPPOSED MOTION
                                                         FOR LIMITED DISCOVERY ON
13           v.                                          JURISDICTION-RELATED DISCOVERY
14    EVOLVE SKATEBOARDS PTY LTD,                        (Doc. No. 43)
15                       Defendant.
16

17          On June 30, 2021, the District Court sua sponte entered an Order Dismissing Complaint

18   and Cross-Complaint for lack of Subject matter Jurisdiction, With Leave to Amend. (Doc. No.

19   38). The Court noted it would hold the motion to dismiss in abeyance until the pleadings in this

20   action are settled. (Id. at 2). On July 13, Plaintiffs filed their First Amended Complaint. (Doc.

21   No. 41). On August 3, 2021, the parties filed a Joint Status Report Regarding Defendant Evolve

22   Skateboards Pty Ltd.’s Motion to Dismiss. (Doc. No. 43). Therein, the parties jointly move for

23   permission to engage in preliminary jurisdictional discovery and request the District Court to

24   defer ruling on the Defendant Evolve Skateboards pending motion to dismiss. (Id. at 2). The

25   parties agree to conduct limited discovery, for sixty days, directed at establishing the citizenship,

26   residency, and domicile of Mr. Alexander Bieker, one of the two alleged owners and managers of

27   Evolve Sports Group. (Id.).

28          Courts have discretion in deciding whether to grant a plaintiff leave to conduct
     Case 1:20-cv-00110-NONE-HBK Document 44 Filed 08/10/21 Page 2 of 2


 1   jurisdictional discovery while a motion to dismiss is pending. Spearman v. I Play, Inc., Case No.

 2   2:17-cv-01563-TLN-KJN, 2018 WL 3770052 *2 (E.D. Cal. Aug. 8, 2018) (citing Barantesevich

 3   v. VTB Bank, 954 F.Supp. 972, 996 (2013)). The Ninth Circuit recognizes that the district courts

 4   should ordinarily grant a motion to conduct jurisdictional discovery where “‘pertinent facts

 5   bearing on the question of jurisdiction are controverted or where a more satisfactory showing of

 6   facts is necessary. . . However, ‘[w]here a Plaintiff’s claim of personal jurisdiction appears to be

 7   both attenuated and based on bare allegations in the face of specific denials made by defendants,

 8   the Court need not permit even limited discovery.’” Id. (internal citations omitted).

 9            The parties agree that subject-matter jurisdiction is contested and that a “more thorough

10   showing of Evolve Sport Group’s domicile and citizenship is needed.” (Doc. No. 43 at 3). The

11   parties agree to conduct jurisdictional discovery not to exceed sixty days consisting of written

12   interrogatories and requests for admissions. (Id. at 2).

13            Accordingly, it is ORDERED:

14            The parties’ incorporated joint motion for limited jurisdictional discovery contained in

15   their Joint Status Report (Doc. No. 43) is GRANTED and the limited jurisdictional discovery

16   shall be completed within sixty (60) days from receipt of this Order. The undersigned defers to

17   the District Court whether to stay its ruling on the motion to dismiss during the period of

18   discovery.

19

20
     Dated:       August 10, 2021
21                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                        2
